Citation Nr: 9935892	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  98-20 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether the payment of pension benefits effective from 
September 1, 1997, is precluded by excessive income. 



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from November 1961 November 
1965.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the St. 
Petersburg, Florida, Regional Office (hereinafter RO).  

The attention of the RO is directed to the veteran's December 
1998 VA Form 9 in which he appears to be expressing 
disagreement with the denial of his request for a waiver of 
the recovery of the $2, 787 debt discussed in an October 1998 
Decision on Waiver of Indebtedness.  As a timely substantive 
appeal following the completion of the statement of case 
addressing this issues has not been filed, the issue is not 
within the Board jurisdiction.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.302 (1999). 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  Entitlement to pension benefits effective from September 
3, 1996, was granted by a February 1997 rating decision; the 
veteran's reported annual income at the time of this decision 
was $167 of interest. 

3.  An August 1997 decision of the Social Security 
Administration found the veteran to be entitled to disability 
payments effective from August 1996; the veteran was awarded 
$6, 276 in August 1997 as a retroactive payment for the 
benefits due, minus attorney's fees, from August 1996 through 
July 1997.  Thereafter, the monthly award of Social Security 
benefits was established as $704.  

4.  The RO notified the veteran by letter dated in January 
1998 that effective from September 1, 1997, payment of his 
pension benefit would be discontinued because his countable 
annual income that year exceed the maximum allowable rate of 
$8, 486.  

5.  The veteran's countable annual income effective from 
September 1997 precludes the payment of pension benefits.  


CONCLUSION OF LAW

Nonservice connected pension benefits were properly 
discontinued effective from September 1, 1997.  38 U.S.C.A. § 
1503, 5107 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.23, 
3.271, 3.272, 3.273, 3.660 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.

It is noted initially that since the veteran's entitlement to 
pension was established in 1996 under the law and regulations 
applicable to the improved pension program which came into 
effect on January 1, 1979 (Public Law 95- 588), his continued 
eligibility for pension has to be determined under the law 
pertaining to the improved pension program.  Improved pension 
is a benefit payable by VA to veterans of a period of war 
because of total, permanent, nonservice- connected 
disability.  Basic entitlement exists if, among other things, 
the veteran's income is not in excess of the applicable 
maximum pension rate. 38 U.S.C.A. § 1521.  

The maximum annual rate of improved pension payable shall be 
reduced by the amount of the countable annual income of the 
veteran.  38 C.F.R. § 3.23(b). Payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded under 
§ 3.272.  38 C.F.R. § 3.271(a).  Whenever there is a change 
in a beneficiary's amount of countable income the monthly 
rate of pension payable shall be computed by reducing the 
beneficiary's applicable maximum annual pension rate by the 
beneficiary's new amount of countable income on the effective 
date of the change in the amount of income, and dividing the 
remainder by twelve.  38 C.F.R. § 3.273(b)(2).

The commencement date of change in benefit payments based on 
rate computations under the provisions of 38 C.F.R. § 3.273 
will be determined under the provisions of § 3.31 or § 3.660.  
38 C.F.R. § 3.273.  Under 38 C.F.R. § 3.273(c), the amount of 
any nonrecurring countable income received by a beneficiary 
shall be added to the beneficiary's annual rate of income for 
a 12-month annualization period commencing on the effective 
date on which the nonrecurring income is countable.  Where 
reduction or discontinuance of a running award of improved 
pension is required because of an increase in income, the 
reduction or discontinuance shall be made effective the end 
of the month in which the increase occurred.  
38C.F.R. § 3.660(a)(2).

With the above legal criteria in mind, the pertinent facts 
will be summarized.  Entitlement to pension benefits, 
effective from September 3, 1996, was granted by a February 
1997 rating decision.  The letter mailed to the veteran 
notifying him of this award advised the veteran, in part, 
that his pension was based on the amount of his income and 
that he had an obligation immediately to report changes in 
his income.  The veteran's reported annual income at the time 
of this decision was $167 of interest.   

An August 1997 decision of the Social Security Administration 
found the veteran to be entitled to disability payments 
effective from August 1996.  As a result of this award, the 
veteran received $6, 276 in August 1997 as a retroactive 
payment for the benefits, minus attorney fees, due from 
August 1996 through July 1997.  Thereafter, the monthly award 
of Social Security benefits was established as $704.  
Following receipt of the information as to the increase in 
the veteran's income, the RO notified the veteran by letter 
dated in January 1998 that effective from September 1, 1997, 
payment of the veteran's pension benefit would be 
discontinued because his countable annual income that year 
exceed the maximum allowable rate of $8, 486.  

Applying the pertinent legal criteria to the facts summarized 
above, pursuant to 38 U.S.C.A. § 1521, the maximum pension 
rate for the period from April 18, 1997, through March 10, 
1998, for a veteran with no dependents was $8,486.  See VA 
Manual M 21-1, Part 1, Appendix B, Change 24.  For VA 
improved pension purposes, the Social Security benefits 
received initially in August 1997 changed the veteran's 
countable annual income.  See 38 C.F.R. § 3.273.  The change 
in income clearly resulted in an increase in the veteran's 
annual income to $14, 890, an amount that that far exceeded 
the maximum allowable rate of $8, 486.  

There is no evidence of any income which would be excluded 
from countable income for purposes of determining entitlement 
to improved pension benefits pursuant to 38 C.F.R. § 3.272.  
In this regard, the unreimbursed medical expenses reported by 
the veteran cannot be used to reduce the veteran's countable 
income for VA pension purposes because they are less than 
five percent of the maximum allowable income of $8,486.  See 
38 C.F.R. § 3.272(g) (1999).  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) has 
held that in a case such as this where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet.App. 426 (1994).  In sum, as the veteran's 
countable annual income exceeded the maximum annual rate 
(income limitation) of $8,486 in August 1997, for a veteran 
with no dependents, his benefits were properly terminated 
effective from September 1, 1997, under the provisions of 38 
C.F.R. § 3.660(a)(2).  The law and the facts support the RO's 
decision, and while the Board has reviewed the contentions of 
the veteran, the veteran's pension was clearly properly 
terminated due to excessive income, and there is no legal 
provision which would provide for the relief sought by the 
veteran.  


ORDER

The payment of pension benefits effective from September 1, 
1997, is precluded by excessive income; the veteran's pension 
was properly terminated on that date and appeal is therefore 
denied.   


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

